Exhibit 10.5
 
AMENDMENT NO. 1
TO THE
THE CHUBB CORPORATION
ANNUAL INCENTIVE COMPENSATION PLAN (2006)
 
Pursuant to resolutions adopted by the Board of Directors on September 4, 2008
and the authority reserved in Section 12 of The Chubb Corporation Annual
Incentive Compensation Plan (2006) (the “Plan”), the Plan is hereby amended as
follows:
 
1. Effective January 1, 2009, the following sentence shall be added at the end
of the definition of Change in Control under Section 2(a):
 
“Notwithstanding the foregoing, in connection with the payment of an amount
subject to Section 409A of the Code, none of the events described above shall
constitute a Change in Control unless such event qualifies as a “change in
control event” under Section 409A of the Code and Treasury
Regulation Section 1.409A-3(i)(5).”
 
2. Effective January 1, 2009, a new sentence shall be added to the end of
Section 6 to read as follows:
 
“Subject to deferral under Section 8 or acceleration under Section 9, Award
payments for a Fiscal Year shall be made between January 1 and March 31 of the
calendar year immediately following completion of the Fiscal Year.”
 
3. Effective January 1, 2009, all references to “deferred compensation plan” in
Section 8 of the Plan are hereby replaced with references to “The Chubb
Corporation Key Employee Deferred Compensation Plan (2005) or its successor.”
 
4. Effective January 1, 2009, the following is added as Section 14:
 
“This Plan shall be interpreted, operated, and administered in a manner so as
not to subject Participants to the assessment of additional taxes or interest
under Section 409A of the Code.”
 
5. All other provisions of the Plan shall remain unchanged and in full force and
effect.
 
IN WITNESS WHEREOF, The Chubb Corporation has caused this amendment to be duly
executed on this 10th day December of 2008.
 
THE CHUBB CORPORATION
 

  By: 
/s/  W. Andrew Macan


Name: W. Andrew Macan
Title: Vice President and Secretary

